Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 13, 31-37, 46, 47, and 49-60 are all the claims.
2.	New Claims 58-60 are added in the Reply of 6/15/2021.
3.	The preliminary amendment to the specification of 6/25/2018 has been entered.

Election/Restrictions
4.	Applicant’s election of Group I in the reply filed on 6/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 32-37, 46-47, 49 and 51-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.
6.	Applicant’s election of species for

    PNG
    media_image1.png
    190
    850
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    83
    756
    media_image2.png
    Greyscale
 in the reply filed on 6/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
7.	Claims 13, 31, 33, 50 and 58-60 are all the claims under examination.

Information Disclosure Statement
8.	The IDS’ of 8/23/18, 9/6/2019 and 3/5/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Objections
Drawings
9.	New corrected drawings for Figure 11 in compliance with 37 CFR 1.121(d) are required in this application because the figure recites “Herceptin” without including a trademark designation. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
10.	The disclosure is objected to because of the following informalities:

b) The use of the term, e.g., BIACORE, Herceptin, Tween, Triton, Tris, NuPAGE Novex, Alex Fluor, Invitrogen, DynaPro NanoStar, etc., which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Applicants are requested to undertake a careful review of the trademarks cited throughout the specification (and further to those exemplified above) in order to bring the marks into compliance.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 60 is indefinite for reciting “SEQ ID NO 24” for both elements (b) and (c). The sequence of SEQ ID NO 24 does not comprise both a light and heavy chain but is instead a single heavy chain only:

    PNG
    media_image3.png
    932
    455
    media_image3.png
    Greyscale
As discussed in the telephone interview of 7/6/2021, Applicants stated that element (c) should instead be SEQ ID NO 26. Correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 13, 31, 33, 50 and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to amino acid residue substitutions in the CH1/CL interface and CH3 constant regions for a genus of bispecific antibodies with no mutations made in the variable regions, resulting in bispecific antibodies that retain the functional characteristics of each parent antibody. See the Abstract and specification on p. 1 that also teach the substitutions are for increased heterodimer formation in a bispecific antibody. The same substitutions seemingly also drive correct heavy-chain plus light chain pairing in order that the formation of VH/VL domains leads to specific binding to a first and a second antigen.	
In Claim 13 it is not specified which amino acids are substituted into the recited positions, nor that these substitutions cause heterodimeric antibody-chain pairing. In fact, given that generic claim 13 is so broad as to encompass any amino acid substitution for those residues set forth in the claim, a mutated antibody could be substituted entirely with cysteine residues. The presence of non-naturally occurring cysteines is potentially disadvantageous because they can lead to misfolding or misconjugation problem.
Claim 31 is drawn to the preferred amino acid substitutions for each of the CH/CL and CH3 residues, but as set forth below, there is no showing that these residues would meet the structure/function requirements under written description. 
Claim 33 is drawn to the genus of mutated bispecific antibodies, where the thermal stability of the bispecific antibody is within 10°C of that of the parental mon-specific antibody.
Claims 50 and 58-60 recite specific sequences comprising the first heavy and light chains and the second heavy and light chains for the bispecific antibodies, but as discussed below, none of these claims cover the residues identified for substitution in generic Claim 13.
The specification does not support the full breadth and scope of the residue substitutions to place Applicants in possession of the claimed invention at the time of filing for even a reasonable number of embodiments meeting the structure/function correlation. See MPEP 2163(II)(3):

    PNG
    media_image4.png
    573
    790
    media_image4.png
    Greyscale

	Disclosure in the Specification
A) The specification teaches it is important to avoid mispairings while retaining the cognate-IgG expression in attempting to facilitate heterodimerization of a bispecific antibody in Example 1. mAbl was comprised of CL' and CHI' whereas mAb2 was comprised of CL" and CHI". The mutations made in these regions are identified in columns 1, 3, 4, and 6, respectively, of Table 2. The mutations were made on the chains and transfected as monospecific antibodies with either the correct light chain or mispaired light chain. IgGs having cognate heavy-light pairing (referred as cognate-IgGs) and mispaired heavy-light chains (referred as mispaired-IgGs) were expressed in full length format, their expression levels were quantified by IgG ELISA, and represented as percentages relative to corresponding WT antibodies. Table 2, columns 2 and 5, show the relative expression of cognate-IgGs, CL’-CHl’ and CL”-CH1”, respectively. Table 2, columns 7 and 8, show the relative expression of the mispaired-IgGs, CL”-CH1’ and CL’-CHl”, respectively. The combination of 123D and 136D in CL', 133V and 150A in CHI', 123K, 136K, and 177A in CL" and 152D, 173D and 188W in CHI" was selected for further testing.

    PNG
    media_image5.png
    936
    895
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    286
    861
    media_image6.png
    Greyscale

Example 2 shows testing for a bispecific antibody with the following mutations:

    PNG
    media_image7.png
    150
    855
    media_image7.png
    Greyscale

	Example 3 shows testing for a bispecific antibody with the following mutations:

    PNG
    media_image8.png
    141
    865
    media_image8.png
    Greyscale

	Example 3 shows testing for a bispecific antibody with the following mutations:

    PNG
    media_image9.png
    140
    866
    media_image9.png
    Greyscale


Notably, the only substitutions that have been demonstrated by Applicants in the platform technology are for the CH1, CL and CH3 substitutions in the working examples shown above and only those. None of these substitutions corresponds to any for the substituted residues in the domains of CH1, CL and CH3 set forth in instant Claim 13. Hence, Applicants have not shown that they are in possession of a single example of a substituted bispecific antibody that encompasses any of the residues set forth in Claim 13. 
B) The residues shown for each of the domains in Claims 13, 31 and 33 are as follows:
CH1’= L124 and L143
CL’= Q124 and N137
CH3’= K393 or E378 and K440
CH1”= K145, H172 and S188
CH3”= K393 or E378 and K440
CL”= Q124, N137 and T178
However, none of these residues are shown as being substituted in any of the sequences set forth in any of dependent Claims 50 and 58-60 or at least as depicted in middle column in the sequence Table 8 listing the claimed sequences and the substitutions made thereto.
	Claim 50:
	element (a) SEQ ID NOS 6 and 14= 

    PNG
    media_image10.png
    76
    821
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    74
    823
    media_image11.png
    Greyscale

	element (b) SEQ ID NO 9

    PNG
    media_image12.png
    74
    823
    media_image12.png
    Greyscale

	Element (c) SEQ ID NOS 7 and 13 
    PNG
    media_image13.png
    97
    822
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    76
    823
    media_image14.png
    Greyscale

	Element (d) SEQ ID NO: 11 
    PNG
    media_image15.png
    98
    820
    media_image15.png
    Greyscale


	Claim 58 for sequences of SEQ ID NOS 15-18

    PNG
    media_image16.png
    856
    818
    media_image16.png
    Greyscale


Claim 59 for sequences of SEQ ID NOS 19-22

    PNG
    media_image17.png
    883
    587
    media_image17.png
    Greyscale


Claim 59 for sequences of SEQ ID NOS 23-26

    PNG
    media_image18.png
    882
    576
    media_image18.png
    Greyscale

	Absent a showing to the contrary, the instant claimed sequences do not even correspond to the residues that are targeted for substitution as set forth in instant generic Claim 13 to demonstrate the meeting of the structure/function correlation required under the written description guidelines.
Applicants have failed to show the existence of functional bispecific constructs comprising the substitutions: 
CH1’= L124 and L143
CL’= Q124 and N137
CH3’= K393 or E378 and K440
CH1”= K145, H172 and S188
CH3”= K393 or E378 and K440
CL”= Q124, N137 and T178, and that would provide the claimed functional properties required of the bispecific antibody. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  One of skill in the art would conclude that the specification fails to disclose a representative number of species much less a single species to describe the claimed genera.

Written Description/ New Matter
13.	Claims 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The description under elements (a)-(d) for each of the claims 58-59 constitutes new matter. The description under elements (a)-(b) for the claim 60 constitutes new matter. The text description does not match what is taught in the specification in Table 8 (Sequence table) nor the sequence listing for each of the SEQ ID NOS.
	Claim 58:	
SEQ ID NO 15 is a light chain and NOT a heavy chain:

    PNG
    media_image19.png
    147
    829
    media_image19.png
    Greyscale

SEQ ID NO: 16 is a heavy chain and NOT a light chain:

    PNG
    media_image20.png
    284
    822
    media_image20.png
    Greyscale

SEQ ID NO: 17 is a light chain and NOT a heavy chain:

    PNG
    media_image21.png
    148
    824
    media_image21.png
    Greyscale


SEQ ID NO: 18 is a heavy chain and NOT a light chain:

    PNG
    media_image22.png
    287
    824
    media_image22.png
    Greyscale


Claim 59:	
SEQ ID NO: 19 is a light chain and NOT a heavy chain:

    PNG
    media_image23.png
    100
    820
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    49
    828
    media_image24.png
    Greyscale

SEQ ID NO: 20 is a heavy chain and NOT a light chain:

    PNG
    media_image25.png
    285
    825
    media_image25.png
    Greyscale

SEQ ID NO: 21 is a light chain and NOT a heavy chain:

    PNG
    media_image26.png
    144
    821
    media_image26.png
    Greyscale

SEQ ID NO: 22 is a heavy chain and NOT a light chain:

    PNG
    media_image27.png
    286
    821
    media_image27.png
    Greyscale

Claim 60:
SEQ ID NO: 23 is a light chain and NOT a heavy chain:

    PNG
    media_image28.png
    143
    824
    media_image28.png
    Greyscale

SEQ ID NO: 24 is a heavy chain and NOT a light chain:

    PNG
    media_image29.png
    239
    828
    media_image29.png
    Greyscale

However, SEQ ID NO: 24 (actually SEQ ID NO 26 as clarified in the telephone interview with Applicants on 7/6/2021) is a heavy chain:

    PNG
    media_image30.png
    288
    827
    media_image30.png
    Greyscale

However, SEQ ID NO: 25 is a light chain:

    PNG
    media_image31.png
    146
    822
    media_image31.png
    Greyscale

	Applicants will need to reassess the specification and sequence listing in view of what is presented in the claims for accuracy much less patentability.

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643